OPINION OF THE COURT
Per Curiam.
In this proceeding the Special Referee sustained four charges of professional misconduct which alleged, inter alia, *124(1) that the respondent converted escrow funds entrusted to him, (2) failed to oversee or review the record keeping of his law firm, (3) failed to maintain a duly constituted escrow account and commingled funds, and (4) failed to maintain records for the law firm’s escrow account.
The petitioner moves to confirm the report of the Special Referee and the respondent cross-moves to confirm in part and disaffirm in part the report of the Special Referee.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the report of the Special Referee is granted and the respondent’s cross motion is denied to the extent that it seeks to disaffirm that part of the Special Referee’s report which sustained charges two and three and is otherwise granted.
In determining an appropriate measure of discipline to be imposed, we note that the respondent is responsible for the conversion of at least $6,500 from the law firm’s escrow account. Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Thompson, Bracken and Eiber, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent’s motion to confirm in part and disaffirm in part the findings of the Special Referee is denied to the extent that it seeks to disaffirm that part of the Special Referee’s report which sustained charges two and three and is otherwise granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Michael B. Thomas is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Michael B. Thomas is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of an*125other, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.